Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities: The claim mentions “working data”, which the Examiner considers is a typo and that it should read -work data-. 
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 6:
The Claims on the first line include the limitation “A tool, in particular a torque tool, a torque testing device or a rotation angle testing device”. The phrase “in particular” makes the claim indefinite because a broad range or limitation followed by linking terms (e.g., preferably, maybe, for instance, especially) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.

Regarding Claim 1:
The Claim also includes the limitation “an adaptation unit connected to the user data unit and the work data unit, by means of which the operation of the tool is adaptable and controllable”; this Claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, in the written description the Examiner was unable to clearly identify the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Regarding Claim 2:
The claim on the third line includes the limitation “the user-specific data comprise data on the personal identification”. The claim is indefinite because there is insufficient antecedent basis for “the personal identification” in the claim. For prosecution it will be considered that the claim is making reference to a personal identification of the user making reference to a user profile.

Regarding Claim 3:
The claim reads “the working data comprise data on the type of screw joint and/or data on a screw-in angle and/or data on a material of the screw-in means and/or data on a material into which the screwing takes place”. This is indefinite because there is insufficient antecedent basis for a screw or any kind of screwing operation or joint in the claim. For prosecution it will be considered that the tool of Claim 1 is a torque tool performing some kind of screwing operation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 to 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boeck (US 2016/0375570).
Regarding Claims 1 and 6 (See rejections 112):
Boeck discloses a torque tool (Figure 5, Screwdriver 32c), with 
a user identification unit (Paragraph 33, permission for use takes place by means of the electronic data transmitted by the communication unit. Here it is conceivable for example for training and/or instruction of the operator to be demonstrated by an input such as a chip card, RFID chip or the like) for identifying the user of the tool, 
a user data unit  in which user-specific data for handling the tool are collected (Paragraph 12, 77, Figure 4, operator sensor unit 20c for recording at least one operator-specific characteristic variable… The operator-specific characteristic variable may be formed here as an operator pressing force, as an operator advancing force, as an operator training status, as an operator holding force, as an operator-specific type of exposure to stress, as an operator application case, as an operator pressing pressure, as a degree of operator use, such as for example a characteristic variable describing frequent use or infrequent use, as a time of operator use, as operator exposure to stress, such as for example exposure to noise and/or exposure to vibration, as operator access authorization to a location), 
a work data unit, in which work data for applications of the tool are collected (Paragraph 14, Figures 4-5, workpiece sensor unit 22b/22c) workpiece sensor unit for recording at least one workpiece characteristic variable, which can be processed by the open-loop and/or closed-loop control unit at least for providing an open-loop and/or closed-loop control of the drive unit and/or for providing an output of information to an operator… workpiece sensor unit is additionally or alternatively intended for recording a density of a workpiece, a distance of a workpiece relative to a machining tool arranged in a tool holder, a dimension of a workpiece, a position of a workpiece)
a learning unit connected to the user data unit and the work data unit, in which data are recorded during an operation of the tool by the user and compared with the data collected in the user data unit and the work data unit and adapted in the event of a deviation (Paragraphs 77-78, machining tool sensor unit 18c, and comprises at least one torque sensor element for recording a torque of the machining tool, acting for example on a screw. Consequently, when a maximum torque previously set by means of the input unit 26c is reached or exceeded, the drive unit 16c can be automatically switched off. It is possible in this way for example to counteract a seizing behavior in the case of a screw connection, in that, when the set maximum torque is reached), and
an adaptation unit connected to the user data unit and the work data unit, by means of which the operation of the tool is adaptable and controllable, depending on the user-specific data and the work data (Paragraph 78, By means of a recording of vibrations by the further machining tool sensor element 68c, moreover, resonances or untypical vibrations can be detected. As a result, a defect or an incorrectly mounted machining tool can be detected and can be output to an operator by means of the information output unit 34c. On the basis of a detected machining tool 42c, a rotational speed and/or a slip moment for example can be set by means of the open-loop and/or closed-loop control unit 12c).

Regarding Claim 2:
Boeck (Paragraph 12) discloses that the user-specific data comprise data on personal identification matched to operator pressing force, as an operator advancing force, as an operator training status, as an operator holding force, as an operator-specific type of exposure to stress, as an operator application case, as an operator pressing pressure, as a degree of operator use, such as for example a characteristic variable describing frequent use or infrequent use, as a time of operator use, as operator exposure to stress, such as for example exposure to noise and/or exposure to vibration, as operator access authorization to a location.

Regarding Claim 3:
Boeck (Paragraph 14) discloses that the workpiece sensor unit is preferably intended for recording at least one material of a workpiece

Regarding Claim 4:
Boeck discloses that the user data unit and the work data unit are assigned to a central database (Paragraph 003, Control electronics” is to be understood in particular as meaning a unit with a processor unit and with a memory unit and also with an operating program stored in the memory unit).

Regarding Claim 5:
Boeck discloses that the central database is arranged in the tool (Figure 5, all the mentioned components are in the tool).

Regarding Claim 7:
Boeck discloses that a user is identified in the user identification unit by entering an identifier and/or recording the biometric data and/or reading in an optical code (Paragraph 33, the user is identified by a chip card, RFID chip or the like).

Regarding Claim 8:
Boeck discloses that the adaptation unit outputs a warning message to the user when the operation of the tool is adapted (Paragraphs 9, a corresponding warning issued to an operator if the vibrations exceed a critical value and/or an open-loop and/or closed-loop control of the drive unit can be adapted to a damaged machining tool. Paragraph 20, a dependable detection of hazardous situations can be made possible as a result of an indication, an active warning, a disabling of the portable power tool or the like. Consequently, an operator of the portable power tool can be advantageously protected from dangers and/or from injuries. Paragraph 33, If it has been put into operation without authorization having been properly demonstrated, the portable power tool can for example be disabled or for example a warning can be issued by means of the information output unit or a central control station can be informed. Paragraph 64, Furthermore, the open-loop and/or closed-loop control unit 12a outputs at least one item of information by means of an information output unit 34a of the power tool device 10a in dependence on data recorded by the power tool sensor and/or data transmitted by the communication unit, in particular for informing an operator about a state of the power tool and/or for warning that there is a risk).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular Long (US 2008/01787), Richter (US 2006/0208577) and Wenger (US 2014/0070924) could have been used for a proper rejection of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731